Indictment on St. 1840, c. 80, against an owner and master of the Steamer Menemon Sanford, for the loss, by his negligence, of the life of Allen Frazer, of Orland, in the State of Maine. The indictment, after setting out the defendant’s negligence and the consequent loss of Frazer’s life, alleged that the defendant was liable to a fine not exceeding $5000, nor less than $500, to be recovered by indictment to the use of Frazer’s executor or administrator, for the benefit of his widow and children, one moiety to her and the other to them; that Oliver Bowley, of Orland aforesaid, had been duly appointed under the laws of the State of Maine, and now was, administrator of Frazer, and of his goods and estate; and that Frazer at his death left a widow and children. But it did not allege that ancillary administration had been taken out in this commonwealth. After argument of the case in this court, by R. Choate & C. A. Welch, for the defendant, and G. W. Cooley, (County Attorney,) for the Commonwealth, upon exceptions to the rulings and instructions of the municipal court of Boston, the Court intimated to the attorney for the Commonwealth that this omission was fatal to the indictment, and he afterwards entered a

Nolle prosequi.